DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1; 4-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1; 4-13 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite because it recites both method steps and apparatus components at the same time. It is not clear whether the claims are covering a method or an apparatus. Claims recite limitations from more than one statutory class of invention. MPEP 2173.05(p).
	Claims 4-9 are depending on claim 1. Therefore, are also rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 13 as best understood and is/are rejected under 35 U.S.C. 103 as being unpatentable over Luciani (US 2016/0128384).
As per claim 13: Luciani discloses a method for supplying a liquid to an inhaler cartridge (as shown in fig. 1) including a housing body 2 including an accommodation space 3 (see fig. 1; wherein the
atomizer element 3 is located) capable of accommodating a liquid (wherein the atomizer is storing
liquid/substance); a first opening (wherein an electric battery element 5 is connected to the atomizer 3) communicating with the accommodation space 3 and opened in a first direction (vertical with the inhaler), and a second opening 6 (wherein the liquid refilling accessible) communicating with the accommodation space 3 and opened in a second direction (horizontal with the inhaler) substantially perpendicular to the first direction, and a cap (wherein the electric battery 5 attached to the atomizer end) configured to be formed separately from the housing body 2 and close the first opening (wherein the electric battery and atomizer are separately attached/connected together), the method comprising steps of: closing the first
opening with the cap (5), and after the first opening is closed, supplying the liquid to the accommodation
space 3 through the second opening 6 (see fig. 2b; 4; Para. [0072]; wherein the liquid from special bottle
10 injected liquid to the valve/opening 6 to be inhaled).
	However, Luciani does not teach wherein an opening area of the second opening is larger than an opening area of the first opening.
	On the other hand, Luciani discloses there are two openings with different diameter. However, a person having ordinary skill in the art would know that having different size of the openings can only deal with change in size because such modification still would not change the function of the inhaler cartridge or the vaporizer/vape/e-cigarette after all but only to have one opening is bigger/larger than other to accommodate the need as desire.
	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further modify the method for supplying a liquid to an inhaler 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG H NGUYEN whose telephone number is (571)270-0288. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.H.N/Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831